Exhibit 10.1
(AIG LOGO) [v56193v5619304.gif]
180 Maiden Lane, 22nd Floor
New York, New York 10038

     
Jeffrey J. Hurd
Senior Vice President
Human Resources &
Communications
  Phone: 212 770 7292
Fax: 212 770 9817  
 
  May 17, 2010  

Henri Courpron
8 Route de l’Isle Jourdain
31530 LEVIGNAC, FRANCE
Dear Henri:
     I am pleased to confirm the terms of your employment with International
Lease Finance Corporation.

  1.   Term of this Letter. This letter will be effective for a term beginning
on May 18, 2010 and ending on May 31, 2013.     2.   Position. Your employment
with ILFC will commence on the beginning of the term of this letter. Initially,
you will be Chief Executive Officer of International Lease Finance Corporation,
report directly to the CEO of American International Group, Inc. and have all of
the customary authorities, duties and responsibilities that accompany your
position.     3.   Base Cash Salary. Your base cash salary will be $975,000 per
year.     4.   Stock Salary. In addition to your cash salary, you will receive
semi-monthly awards of Long-Term Performance Units, also known as LTPUs, under
the Long-Term Performance Units Plan that AIG is establishing. These awards,
which we refer to as stock salary, will be granted and paid as follows:

  •   For 2010 and 2011, stock salary will be at a rate of $1,675,000, with
$325,000 settling one year after it is earned and $1,350,000 settling three
years after it is earned.     •   On January 1, 2012, your stock salary will
increase to $3,225,000 per year and settle in three annual, equal installments
beginning on the first anniversary of the grant.     •   Stock salary is
immediately vested upon grant.

 



--------------------------------------------------------------------------------



 



  5.   2010 and 2011 Incentive. For 2010 and 2011, your annual incentive target
will be $2,750,000. AIG’s Compensation and Management Resources Committee will
determine the amount of your incentive award based on its performance assessment
against objective performance metrics. The earned amount will be paid as
follows:

  •   Twenty-five percent (25%) of your earned incentive award (target $687,500)
will be paid in cash in March of the year following the year for which it was
earned;     •   Twenty-five percent (25%) of your earned incentive award (target
$687,500) will be immediately vested but will be paid in cash in March of the
second year following the year for which it was earned;     •   Thirty-two
percent (32%) of your earned incentive award (target $875,000) will be paid in
LTPUs that are immediately vested upon grant and will be settled on the third
anniversary of grant; and     •   Eighteen percent (18%) of your earned
incentive award (target $500,000) will be paid in the form of AIG restricted
stock units that will vest on the second anniversary of grant and be subject to
transfer/payout restrictions as required by the TARP Standards for Compensation
and Corporate Governance (31 C.F.R. Part 30) for long-term restricted stock,
except that in no event may this portion be transferable/payout before the third
anniversary of grant.

  6.   2012 and 2013 Incentive. For 2012 and 2013, your annual incentive target
will be $1,200,000 (prorated for partial years under this letter). The Committee
will determine the amount of your incentive award based on its performance
assessment against objective performance metrics. The earned amount will be paid
in the form of AIG restricted stock units that will vest on the third
anniversary of grant and be subject to transfer/payout restrictions as required
by the TARP Standards for long-term restricted stock.     7.   Restructuring of
Future Payments. It is expected that you will be among AIG’s top 25 most highly
compensated employees beginning in 2012. If you, in fact, enter the Top 25 in
2011, the 2012 economic terms will be employed for that year as well.     8.  
Benefits. Subject to the limits of this letter and the applicable TARP
Standards, you will be entitled to ILFC benefits consistent with your position
and reimbursement of reasonable business expenses, in each case in accordance
with applicable ILFC policies as in effect from time to time. You will also be
provided with certain expatriate benefits, including up to one year of temporary
housing in Los Angeles and payment of reasonable moving expenses for your
relocation from France. Beginning as of the date hereof, you will participate in
AIG’s Executive Severance Plan as an Eligible Employee who is a Senior Vice
President or higher of AIG (without regard to the Partners Plan, for which you
are not eligible, or any other eligibility requirement).

-2-



--------------------------------------------------------------------------------



 



  9.   Executive Compensation Standards. Any bonus or incentive compensation
paid to you is subject to recovery or “clawback” by AIG if the payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, or if you are terminated due to
misconduct that occurred during the period the bonus or incentive compensation
was earned (all within the meaning of, and to the full extent necessary to
comply with, the applicable TARP Standards). In addition, you will not be
entitled to any golden parachute payment or tax gross-up from AIG or its
affiliates to the extent prohibited by the applicable TARP Standards.        
Your compensation is subject to applicable regulations issued by the U.S.
Department of the Treasury and applicable requirements of agreements between AIG
and the U.S. government, as the same are in effect from time to time. You may
receive compensation from AIG only to the extent that it is consistent with
those regulations and requirements.         If, after your start date, AIG
determines it necessary under any compensation requirements or regulations, you
shall (a) promptly execute a waiver of claims against AIG and its affiliates and
the United States relating to the compensation requirements or regulations and
(b) execute such other agreements, acknowledgments or other documents necessary
to implement such compensation requirements or regulations (in each case in such
form as AIG determines is appropriate).     10.   Indemnification and
Cooperation. During and after your employment, AIG will indemnify you in your
capacity as a director, officer, employee or agent of AIG to the fullest extent
permitted by applicable law and AIG’s charter and by-laws, and will provide you
with director and officer liability insurance coverage (including
post-termination/post-director service tail coverage) on the same basis as AIG’s
other executive officers. AIG agrees to cause any successor to all or
substantially all of the business or assets (or both) of AIG to assume expressly
in writing and to agree to perform all of the obligations of AIG in this
paragraph.         You agree (whether during or after your employment with AIG)
to reasonably cooperate with AIG in connection with any litigation or regulatory
matter or with any government authority on any matter, in each case, pertaining
to AIG and with respect to which you may have relevant knowledge, provided that,
in connection with such cooperation, AIG will reimburse your reasonable expenses
and you shall not be required to act against your own legal interests.     11.  
Tax Matters. To the extent any taxable expense reimbursement or in-kind benefits
under Section 8 or 10 is subject to Section 409A of the Internal Revenue Code of
1986, the amount thereof eligible in one taxable year shall not affect the
amount eligible for any other taxable year, in no event shall any expenses be
reimbursed after the last day of the taxable year following the taxable year in
which you incurred such expenses and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Each payment under this letter

-3-



--------------------------------------------------------------------------------



 



      will be treated as a separate payment for purposes of Section 409A of the
Code.     12.   Withholding. Tax will be withheld by AIG as appropriate under
applicable Federal tax requirements for any payments or deliveries under this
letter, including by withholding in kind from awards of shares or LTPUs.     13.
  No Guarantee of Employment. This offer letter is not a guarantee of employment
for a fixed term. Your employment with AIG (as set forth in the employment
application) will be on an “at-will” basis, meaning that you and AIG may
terminate your employment with AIG at any time and for any reason; with or
without prior notice.     14.   Entire Agreement. Together with the employment
application this offer letter constitutes AIG’s only statement relating to its
offer of employment to you and supersedes any previous communications or
representations, oral or written, from or on behalf of AIG or any of its
affiliates. Notwithstanding the foregoing, your signed Fair Credit Reporting Act
Consumer Disclosure and General Authorization is expressly incorporated by
reference into this offer letter.     15.   Miscellaneous Representations. You
confirm and represent to AIG, by signing this letter, that: (a) you are under no
obligation or arrangement (including any restrictive covenants with any prior
employer or any other entity) that would prevent you from becoming an employee
of AIG or that would adversely impact your ability to perform the expected
services on behalf of AIG; (b) you have not taken (or failed to return) any
confidential information belonging to your prior employer or any other entity,
and, to the extent you remain in possession of any such information, you will
never use or disclose such information to AIG or any of its employees, agents or
affiliates; (c) you understand and accept all of the terms and conditions of
this offer; and (d) you acknowledge that ILFC is an intended third party
beneficiary of this offer letter.     16.   Non-solicitation. In connection with
your joining AIG, you have entered into the non-solicitation arrangements
(covering ILFC customers and clients and AIG and ILFC employees) attached as
Annex 1.

-4-



--------------------------------------------------------------------------------



 



We look forward to having you as a member of AIG’s leadership team.

            Sincerely,

American International Group, Inc.

      By:   /s/ Jeffery J. Hurd         Jeffery J. Hurd        Senior Vice
President –
Human Resources and Communications     

I agree with and accept the foregoing terms.

                      /s/ Henri Courpron       Henri Courpron             

-5-



--------------------------------------------------------------------------------



 



NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

1.   The individual executing this agreement (the “Employee”) is or will soon be
an at-will employee of International Lease Finance Corporation (“ILFC”), a
subsidiary of American International Group, Inc. (“AIG”). As such, the Employee
is free to resign from employment at any time and for any reason. Likewise, AIG
or ILFC may terminate the Employee’s employment at any time for any reason. This
Agreement is not a guarantee of any fixed term employment.   2.   This Agreement
is a term and condition of the Employee’s at-will employment with AIG and ILFC,
and employment is conditioned upon the Employee’s execution of this Agreement.  
3.   This Agreement is necessary for the protection of the legitimate and
protectable business interests of AIG and its affiliates (collectively, the “AIG
Group”) in their customers, customer goodwill, accounts, prospects, employee
training, and confidential and proprietary information. The Employee’s
employment requires exposure to and use of confidential business information (as
set forth in Paragraph 4). The Employee’s services for and relationship with the
AIG Group and the Employee’s relationship with the AIG Group’s customers and
clients are of a special character, with a unique value to the AIG Group, the
loss of which cannot be adequately compensated by damages or an action at law.

  A.   Accordingly, the Employee agrees that during the Employee’s employment
and for a period of one (1) year after employment terminates for any reason (the
“Restricted Period”), the Employee shall not, directly or indirectly, without
AIG’s written consent:

  (i)   Hire, solicit or encourage to cease to work with the AIG Group any
employee, consultant or agent of the AIG Group. However, the Employee shall be
allowed to respond to an unsolicited request for an employment reference
regarding any former employee of the AIG Group by providing a reference setting
forth only the Employee’s personal views about such former employee; or     (ii)
  Call on or solicit any customer or supplier of, or consultant to, ILFC that
was called on, serviced by, or contacted by the Employee in his capacity as an
employee of ILFC, or that was otherwise known to the Employee by virtue of the
Employee’s employment with ILFC.

  B.   If, for any reason, ILFC shall cease to be a part of the AIG Group,
Sub-paragraph 3(A) also shall apply separately and independently to ILFC and its
employees, consultants, agencies, customers and/or suppliers to the same extent
as it applies to the AIG Group (substituting “ILFC” for each time the term “the
AIG Group” appears in that sub-paragraph).     C.   The Employee understands
that the provisions of this Paragraph 3 may limit the Employee’s ability to earn
a livelihood in a business similar to the business of ILFC or other members of
the AIG Group but the Employee nevertheless agrees and hereby acknowledges that:

 



--------------------------------------------------------------------------------



 



  (i)   Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the AIG Group;     (ii)  
Such provisions contain reasonable limitations as to time and scope of activity
to be restrained;     (iii)   Such provisions are not harmful to the general
public; and     (iv)   Such provisions are not unduly burdensome to the
Employee. In consideration of the foregoing and in light of the Employee’s
education, skills and abilities, the Employee agrees that he shall not assert
that, and it should not be considered that, any provisions of this Paragraph 3
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable.

  D.   It is expressly understood and agreed that, although the Employee and AIG
consider the restrictions contained in this Paragraph 3 to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Paragraph 3 or
elsewhere in this Agreement is an unenforceable restriction against the
Employee, the provisions of the Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

4.   During the term of employment, the Employee will have access to and become
acquainted with information of a confidential, proprietary or secret nature. The
Employee agrees that during the Employee’s employment and any time thereafter,
all confidential, proprietary or secret information received, obtained or
possessed at any time by the Employee concerning or relating to the business,
financial, operational, marketing, economic, accounting, tax or other affairs at
the AIG Group or any client, customer, agent or supplier or prospective client,
customer, agent or supplier of the AIG Group will be treated by the Employee in
the strictest confidence and will not be disclosed or used by the Employee in
any manner without the prior written consent of AIG or unless required by law.
The Employee also agrees that during and after the Employee’s employment with
the AIG Group the Employee will not disparage the AIG Group or any of its
officers, directors or employees to any person or entity not affiliated with the
AIG Group, absent the prior written consent of AIG.   5.   The covenants
contained in Paragraphs 3 and 4 of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought. The Employee acknowledges that
these restrictions are reasonably necessary for the protection of the AIG Group.
The Employee also acknowledges that irreparable harm and damages would result to
the AIG Group if the provisions of Paragraph 3 or 4 were not complied with and
agrees that the AIG Group shall be entitled to legal, equitable or other
remedies, including, without limitation, injunctive relief and specific
performance to protect

-ii-



--------------------------------------------------------------------------------



 



    against the inevitable disclosure of the AIG Group’s confidential,
proprietary or secret information, any failure to comply with the provisions of
Paragraph 3 or 4 of this Agreement, or any threatened breach of any term of this
Agreement.   6.   This Agreement (together with the AIG Code of Conduct) sets
forth the entire agreement regarding the subject matter contained in this
Agreement, supersedes any and all prior agreements and understandings regarding
this subject matter, and may be modified only by a written agreement signed by
the Employee and AIG. To the extent that any provision of this Agreement is
inconsistent with the Code of Conduct, this Agreement governs. If any term of
this Agreement is rendered invalid or unenforceable, the remaining provisions
shall remain in full force and shall in no way be affected, impaired or
invalidated. Should a court determine that any provision of this Agreement is
unreasonable, whether in period of time, geographical area, or otherwise, the
Employee agrees that such provision of the Agreement should be interpreted and
enforced to the maximum extent that such court deems reasonable.   7.   THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CHOICE OF LAW RULES (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK, AND THE EMPLOYEE CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN NEW YORK.

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below.

     
/s/ Henri Courpron
       
 
Henri Courpron
  Date: May 17, 2010

-iii-